Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, 21 all of the prior art of record fails to teach or suggest the limitation of claim 1, a method for positioning a vehicle, the method comprising: acquiring a priori position of a to-be-positioned vehicle at a current positioning moment determined by performing a strapdown calculation between a previous positioning moment and the current positioning moment by a vehicle-mounted inertial navigation system of the to-be-positioned vehicle; determining a map area for searching in a laser point cloud reflected value map by using the priori position laser point cloud characteristics of projection areas after projecting pre-collected laser point cloud; matching a reflected value characteristic of a projection area generated by projecting a real-time laser point cloud collected by scanning a surrounding environment a vehicle-mounted of the vehicle at the current positioning moment with a ;oi reflected value characteristic of the map area for searching a map matching position according to matching result; positioning, using the priori position in combination with observation data of a vehicle- mounted global navigation satellite system (GNSS) receiver of the vehicle, to obtain a satellite positioning position ; and fusing the priori position, the map matching position and the satellite positioning position to generate a positioning result of positioning the vehicle at the current moment, wherein the method is performed by at least one processor. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Venkatraman US 20180188380 A1 discloses techniques for controlling sampling rates in non-causal positioning applications are provided.  An example method for controlling a sampling rate in a mobile device includes determining one or more positions based on external signal information, such that the one or more positions are determined at a position fix rate, storing sensor information associated with one or more sensors at a sensor sampling rate, calculating a position estimate based on a non-causal analysis of the one or more positions and the sensor information, such that the non-causal analysis utilizes past, present and future positions and the corresponding past, present and future sensor information, comparing the position estimate to a Quality of Service (QoS) value, and modifying the position fix rate based on the comparison of the position estimate to the QoS value.
All dependent claims are allowable for at least the reasons of claim 1, 11, and/or 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665